Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to communication filed on 02/10/2021.  Currently claims 1-2, and 4-27 are pending in the application, with claims 16-25 withdrawn from consideration.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:





Claims 1-2, 4, 7-8, 10-11, 14, and 26-27 are rejected under AIA  35 U.S.C. 103 as being obvious over Murphy et al. (US Patent Application Publication No. 2014/0093932 A1), hereafter, referred to as “Murphy”, in view of Masters (US Patent Number 5,134,569), hereafter referred to as “Masters”.

Regarding claim 1, Murphy teaches an apparatus for manufacturing (printing) biological tissues and organs, the bio printer comprising a receiving surface (meets claimed printing platform) (para [0104]) for the distribution thereon of supporting material and bio-inks. Murphy teaches at least one or more printheads having means for holding a cartridge containing the supporting material and/or bio-ink for dosing the supporting material and/or bio-ink (para. [0074}, and [0080]) (equivalent to the first nozzle of the instant claim). Murphy also teaches at least one or more printheads having means for holding a cartridge containing the supporting material and/or bio-ink for dosing the supporting material and/or bio-ink (para. [0074}, and [0080]) (equivalent to the second nozzle diffusing gel forming composition of the instant claim). Murphy also teaches that the printer apparatus (printer head) adapted to generate a flow of gel forming material (the UV cross-linkable material is a hydrogel) from the cartridge which has the cross-linkable material (para. [0006-0007], [0130]), and a gel-forming module having a device adapted to start polymerization of the gel-forming materials by UV bioprinter deposits bio-ink and/or support material onto a receiving surface are defined by user input and translated into computer code (para. [0104].  Therefore, it would have been obvious to any ordinary artisan the use of multiple printheads dispensing bio-ink and support materials to form a specific article based on teaching from Murphy. Regarding the claimed positioning of the first and second nozzle on different sides of the printing module, it would have been obvious to any ordinary artisan that he specific positioning would be a matter of space optimization by rearrangement of modules so that the printing module would have quick and optimum access to the bio-ink and support material nozzles.

Murphy further teaches the module for displacing the platform and/or the printhead nozzles by teaching the embodiments where the bio-printer achieves a particular geometry by moving the printhead relative to the printer stage or by moving the printer stage or receiving surface relative to the printhead to receive the printed materials (para. [0065]), thereby teaching that the positioning of support and printing head are controlled. Murphy also teaches 

Murphy teaches that the UV-irradiation takes place in a closed module as taught by Fig. 8 and Fig. 9. But Murphy fails to explicitly teach the presence of a barrier between the first nozzle and second nozzle to prevent the dispensed material from the first nozzle being exposed to UV radiation. However, Masters teaches in Fig. 3 an applicator shielding means (element E) that is used to avoid the exposure of the dispensing material (equivalent to bio-ink) to the light (equivalent to UV light).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Masters and combine the use of a shielding means with the first nozzle, because that would allow the bio-ink material to avoid any exposure to the UV light to prevent any undesirable interaction between the bio-ink material and UV light and keep the bio-ink material from degradation due to UV exposure (KSR Rationale A, MPEP 2143). Since both the references deal with photo-curable resins, one would have reasonable expectation of success from the combination. Additionally, Masters also teaches the use of treatment means (element D) that includes plurality of ultraviolet light beams (element 56) to treat the dispensed material (equivalent to 

Regarding claim 2, Murphy teaches printheads having means for holding a cartridge containing the supporting material and bio-ink material for dosing the supporting material and bio-ink material. Murphy also teaches that the UV-module adapted to irradiate the gel-forming is operated to irradiate in a direction perpendicular to the falling flow of the gel-forming material (Fig. 7) for the formation of supporting material.  Therefore, Murphy’s teaches that formation of supporting material is performed in conjunction with the UV irradiation which is irradiated in parallel to the support (printing stage) while receiving the gel-forming material as claimed in the instant application. 

Regarding claim 4, Murphy teaches the use of UV light to irradiate the UV-cross linkable material to form the hydrogel. Murphy also teaches in an example (example 4) that the In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 7, Murphy teaches the positioning and calibrating the positioning of the cartridges so that the printing material would be disposed in the correct position so that appropriate article with proper dimension is fabricated (para. [0067]).  Murphy also teaches the laser alignment as a means for calibrating and positioning the printer cartridge. Therefore, maintaining the positioning accuracy is a parameter that is important from the product fabrication perspective and specific value (system of nozzle positioning with the accuracy of up to 5 micron) would be a matter of optimization that would be performed under routine tool optimization experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 8, Murphy teaches the use of spheroids (para. [0058]), and hydrogel (para. [0058], [0126]) containing cells in the bio-ink.

Regarding claim 10, Murphy teaches that the bio-printer dispenser tip (print head) has inner diameter of about 20 micron to 1000 micron or more (para. [0062]) that would be in the range of the nozzle diameter in the claimed range of 80 micron to 2.108 mm.

Regarding claim 11, Murphy teaches a computer module (equivalent to control unit) that comprise of the software, server and database (para. [0112]), with a central processing unit (CPU) to control the bio-printing operations by setting the print height, pump speed, robot speed, control of the variable dispensing orifices, and additionally UV intensity, UV exposure time are defined by user input (para. [0109]). 


Regarding claim 14, Murphy teaches at least one or more printheads having means for holding a cartridge containing the supporting material and/or bio-ink for dosing the supporting material and/or bio-ink (para. [0074}, and [0080]). Therefore, it would have been obvious to any ordinary artisan that the gel-forming composition printing module to have two nozzles (printheads) and the bio-ink printing module to comprise of three nozzles (printheads) would be a matter of multiplication based on the teaching of Murphy.

Regarding claim 26, Murphy teaches multiple printheads, therefore, it is inherent that there would be distance between the nozzles to accommodate the nozzles and other auxiliary 

Regarding claim 27, Masters teaches in Fig. 3 an applicator shield (element E) that is used to avoid the exposure of the dispensed material (equivalent to bio-ink) to the light (equivalent to UV light).  Therefore the shield would help to avoid any exposure to the UV light to prevent any undesirable interaction between the bio-ink material and UV light and keep the bio-ink material from degradation due to UV exposure.

Claims 5-6 are rejected under AIA  35 U.S.C. 103 as being obvious over Murphy et al. (US Patent Application Publication No. 2014/0093932 A1), in view of Masters (US Patent Number 5,134,569), in view of Stroka et al. (US Patent Application Publication No. 2003/0025086 A1), hereafter, referred to as “Stroka”.

Regarding claim 5-6, Murphy teaches an apparatus comprising of UV-module adapted to irradiate the gel-forming is operated to irradiate the gel-forming material (Fig. 7).  However, Murphy fails to explicitly teach the use of coating material in the UV irradiation unit to absorb the excess UV radiation.  However, Stroka teaches the use of coating material that is disposed on the inner wall of device to shield the housing from exposing the excess radiation (claim 4). Stroka also teaches that the inner wall of the shielded housing preferably comprises of a coating for absorbing radiation with a wavelength of UV light, so that it minimizes the exposure (para. [0011]).  Therefore, it would have been obvious to a person of ordinary skill in the art at 

Claim 9 is rejected under AIA  35 U.S.C. 103 as being obvious over Murphy et al. (US Patent Application Publication No. 2014/0093932 A1), in view of Masters (US Patent Number 5,134,569), in view of Walker (US Patent Application Publication No. 2010/0249044 A1), hereafter, referred to as “Walker”.

Regarding claim 9, Murphy teaches an apparatus comprising of UV-module adapted to irradiate the gel-forming is operated to irradiate the gel-forming material (Fig. 7). But Murphy fails to explicitly teach that the gel forming composition comprises of liposomes with bound calcium ions upon exposure to UV light.  However, Walker teaches the formation of fibrinogen-based hydrogels by photo-activated release of calcium ions from liposomes, and subsequent cross-linking of fibrinogen to form the hydrogels (para. [0005]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Walker, and use the gel forming composition of liposome with bound calcium to form the gel by crosslinking upon exposure to UV light by use of a known technique to form the gel in the same predictable way (KSR Rationale C, MPEP 2143). Murphy teaches the use of UV for cross-linking to form gels, and Walker teaches a specific way to 

Claim 12-13 are rejected under AIA  35 U.S.C. 103 as being obvious over Murphy et al. (US Patent Application Publication No. 2014/0093932 A1), in view of Masters (US Patent Number 5,134,569), in view of Szoke (US Patent Application Publication No. 2008/0089731 A1), hereafter, referred to as “Szoke”.

Regarding claim 12, Murphy teaches Murphy teaches an apparatus for manufacturing (printing) biological tissues and organs, where the printer is controlled by a computer (para. [0112]) using computer code (software) that provide sequence of instructions (para [0109]).  But Murphy fails to teach explicitly the use of wireless data link between the control unit (computer) and the printer.  However, Szoke teaches the use of wireless data link for the communication between the controller and printer to provide command data (instructions) to execute the printing function based upon the print content provided by the supply unit. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Szoke and use the communication link with a wireless communication link, because that would be an improvement over the wired link because of providing more physical flexibility and at the same time provide same data communication (KSR Rationale C, MPEP 2143). 

Regarding claim 13, Murphy teaches an apparatus for printing biological tissues and organs.  It would have been obvious to any ordinary artisan to cover the apparatus with plastic semi-transparent enclosure, because the cover would provide protection of the sensitive parts from the dirt, and semi-transparent plastic would provide some visibility as to what is inside for prospective user.

Claim 15 is rejected under AIA  35 U.S.C. 103 as being obvious over Murphy et al. (US Patent Application Publication No. 2014/0093932 A1), in view of Masters (US Patent Number 5,134,569), in view of Kang et al. (US Patent Application Publication No. 2012/0089238 A1), hereafter, referred to as “Kang”.

Regarding claim 15, Murphy teaches to use printheads (equivalent to nozzles) having means for holding a cartridge containing the supporting material and/or bio-ink for dosing the supporting material and/or bio-ink (para. [0074}, and [0080]). But Murphy fails to teach explicitly that a compressor is connected to the printheads (nozzles).  However, Kang teaches in Fig. 2 to use pressure controller (element 25) that is connected to the printheads (nozzles) in the process of dispensing printing material.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Kang and combine the use of a pressure controller connected with the printheads (nozzles), because that would allow the precise dispensing of the printing material base on the 3D pattern (para. [0050]) according to pressure variation. It would have been obvious to any ordinary artisan that pressure would be optimized based on the product design and specification and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Responses to Arguments

Applicant’s argument filed on 02/10/2021 for the art based rejections has been fully considered.  Applicant’s argument with respect to amended independent claim 1, has been considered, but is not persuasive.  Based on the amendment, the amended claim 1 is now being rejected under new grounds of rejection as being obvious over Murphy (US Patent Application Publication No. 2014/0093932 A1), in view of Masters (US Patent Number 5,134,569). As explained in the rejection section, Masters teaches in Fig. 3 an applicator shielding means (element E) that is used to avoid the exposure of the dispensing material (equivalent to bio-ink) to the light (equivalent to UV light).  Additionally, Masters also teaches the use of treatment means (element D) that includes plurality of ultraviolet light beams (element 56) to treat the dispensed material (equivalent to polymerize) at proper time and position (equivalent to after exiting from the nozzle) to cause effective transformation and solidification in the presence of air (column 5, lines 10-15). Therefore, Murphy in combination with Masters teach the subject matter of the instant application with the added limitations. In view of the fact that the pending claims are apparatus based claims, the examiner maintains that based on the teaching of 
Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion

Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 .  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742